UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K/A CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d)OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): October 31, 2008 AGL RESOURCES INC. (Exact name of registrant as specified in its charter) Georgia 1-14174 58-2210952 (State or other jurisdiction of incorporation) (Commission File No.) (I.R.S. Employer Identification No.) Ten Peachtree Place NE, Atlanta, Georgia 30309 (Address and zip code of principal executive offices) 404-584-4000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfythe filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Principal Officers; Election of Directors; Appointment of Principal Officers. On November 5, 2008, AGL Resources Inc. (“AGL”) announced that Kevin P. Madden would retire as Executive Vice President, External Affairs, effective as of March 1, 2009 (the “Retirement Date”).On March 4, 2009, AGL and Mr. Madden entered into a retirement agreement (the “Enhanced Retirement Agreement”).The Enhanced Retirement Agreement provides that AGL will pay Mr. Madden a one-time lump sum payment, in the amount of $208,000, which represents an additional amount Mr. Madden would have been entitled to if hehad accrued approximately 3 additional years of age and approximately 2.5 additional years of credited service under AGL’s defined benefit pension plans.The Enhanced Retirement Agreement also provides that Mr.
